Per Curiam.
We agree with the view expressed by the Supreme Court that at the time of the adoption of the ordinance under review Mr. Downs was de facto mayor of the borough of Madison, acting under color of authority, and that his approval of the ordinance was therefore sufficient to give it validity.
We find it unnecessary to express an opinion upon the question whether he was de jure mayor.
The judgment under review should be affirmed.
For affirmance—The Chancellor, Chiee Justice, Trenchard, Parker, Bergen, Kalisoh, Bogert, Vredenburgh, Congdon, White, JJ. 10.
For reversal—None.